                                          Case 5:19-cv-01811-BLF Document 154 Filed 03/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     MONIA WILLIAMS, et al.,                             Case No. 19-cv-01811-BLF
                                  10                      Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’
                                  11               v.                                        ADMINISTRATIVE MOTION FOR
                                                                                             ORDER MODIFYING MOTIONS IN
                                  12     COUNTY OF MONTEREY, et al.,                         LIMINE AS TO EXPERTS
Northern District of California
 United States District Court




                                  13                      Defendants.                        [Re: ECF 149]
                                  14

                                  15

                                  16             The Court has reviewed Plaintiffs’ Administrative Motion for Order Modifying Motions in

                                  17   Limine Specifically as to Experts (ECF 149) and Defendants’ opposition thereto (ECF 153).

                                  18   Plaintiffs seek relief from the provisions of the Court’s Standing Order Re Civil Jury Trials

                                  19   limiting each side to five motions in limine of no more than five pages in length. The purpose of

                                  20   these limitations is to conserve judicial resources while still allowing the parties to raise those

                                  21   issues they deem most important to resolve before trial. Although the Court generally expects the

                                  22   parties to resolve Daubert issues through motion practice before motions in limine are due, the

                                  23   Court permits Daubert challenges to be raised in motions in limine as a failsafe measure. The

                                  24   Court has never contemplated or permitted use of motions in limine in the fashion proposed by

                                  25   Plaintiffs, that is, to mount multiple Daubert challenges against multiple experts in oversized

                                  26   briefs.

                                  27             Plaintiffs have not demonstrated good cause to deviate from the Court’s established

                                  28   procedures, which Plaintiffs acknowledge were highlighted by the Court at the Initial Case
                                          Case 5:19-cv-01811-BLF Document 154 Filed 03/10/21 Page 2 of 2




                                   1   Management Conference held more than a year ago on November 21, 2019. See Pls.’ Admin.

                                   2   Mot. at 2, ECF 149. To the extent Plaintiffs suggest that they were not given adequate notice of

                                   3   Defendants’ experts, the parties negotiated and stipulated to all discovery and disclosure deadlines

                                   4   in this case. See Stipulation and Order, ECF 50; Order of the Court, ECF 101. The failure to

                                   5   leave adequate time in the negotiated schedule to allow for the multiple Daubert challenges

                                   6   Plaintiffs now wish to bring does not provide a basis for relief from the Court’s standing order.

                                   7          Accordingly, Plaintiffs’ Administrative Motion for Order Modifying Motions in Limine

                                   8   Specifically as to Experts (ECF 149) is DENIED. The parties are advised that if they use their

                                   9   motions in limine to raise Daubert challenges, each motion in limine may be used to challenge

                                  10   only a single expert. If multiple experts are challenged in a motion in limine, the Court will

                                  11   consider that motion in limine only as to the first expert addressed and it will strike the remainder

                                  12   of the motion in limine.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 10, 2021

                                  15                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
